Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146368                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  KIMBERLY L. VROOMAN,                                                                                    David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 146368
                                                                    COA: 313437
                                                                    MCAC: 11-000141
  FORD MOTOR COMPANY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the questions presented should be reviewed by this Court before consideration by the
  Court of Appeals.

         VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
           t0225                                                               Clerk